A Heading - Original Proceeding                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-255-CV

     IN RE RICHARD OWEN TAYLOR,

                                                                                              Relator
 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

       Richard Taylor filed a petition seeking mandamus relief against the district clerk of
McLennan County.  The Government Code does not confer mandamus jurisdiction over
district clerks upon the courts of appeals.  Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp.
2000); see HCA Health Servs. Of Tex., Inc. v. Salinas, 838 S.W.2d 246, 248 (Tex. 1992). 
Accordingly, we dismiss the petition for want of jurisdiction. 


                                                                       REX D. DAVIS
                                                                       Justice

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed August 23, 2000
Do not publish